Dear Mr. Boudreaux:
You advise this office that you serve as elected Councilman of the Lafayette City-Parish Council. You ask if you may also be employed by the District Attorney for the Fifteenth Judicial District in his Vermilion Parish office.
The provisions of R.S. 42:61, et seq., of the Louisiana Dual Officeholding and Dual Employment Law govern our response to your question. Note first that the dual officeholding laws generally prohibit one from holding employment and elective office in the same political subdivision. R.S 42:63(D) states:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold
another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
However, for purposes of the dual officeholding law, the parish and the district attorney's office are separate political subdivisions. R.S.42:62(9) states:
  (9) "Political subdivision" means a parish, municipality and any other unit of local government, including a school board and a special district, *Page 2 
authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions. (Emphasis added).
R.S. 42:63 does not prohibit one from holding the local elective office of police juror and employment in a separate political subdivision such as the district attorney's office.
You advise that your employment with the parish would be entirely funded by the Vermilion Parish Police Jury. Thus, the incompatibility concerns raised by R.S. 42:64 [and discussed in Opinions 07-0311, 07-0311 (A) and 07-0311(B) issued to you] become inapplicable.
It is the opinion of this office that the dual officeholding provisions do not prevent you from holding both referenced positions.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: __________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL
  KLK:arg
Cc: Honorable Michael Harson
District Attorney
Fifteenth Judicial District
P. O. Box 3306
Lafayette, LA 70502